

AGREEMENT AND RELEASE


This Agreement and Release ("Release") is made and entered into by and between
Timothy Trost (hereinafter "Employee"), and Chimerix, Inc., a Delaware
corporation (hereinafter the "Company").


WHEREAS, Employee has been terminated from his employment with the Company;


WHEREAS, Employee is eligible for certain benefits under a Participation
Agreement between Employee and the Company (the "Participation Agreement') under
the Chimerix, Inc. Officer Severance Benefit Plan (the "Severance Plan"); and


WHEREAS, the parties desire to settle fully, finally, and on a confidential
basis all matters between them, including but not limited to the employment and
resignation of Employee, without any admission of liability;


NOW, THEREFORE, in consideration of the premises and mutual promises contained
in this Release, and other valuable consideration to which Employee is not
otherwise entitled, the receipt and sufficiency of which are hereby
acknowledged, it is agreed by the parties as follows:


1. Resignation of Employment. Employee understands that his employment with the
Company will end on May 31, 2019 (the "Separation Date"). Employee will be paid
accrued but unused vacation on the Company's next regular payroll date after the
Separation Date. Except as provided herein, all benefits cease as of the
Separation Date.


2.Consideration. As a material inducement to and in consideration for Employee
entering into this Release, and subject to the terms and conditions of this
Release, the Severance Plan and the Participation Agreement, the Company agrees
as follows:


a.        Pursuant to Section 2(a)(l) of the Participation Agreement, Employee
shall continue to receive his current base salary for a period of twelve (12)
months, commencing on the first payroll period following the Effective Date
(defined in Paragraph 14(c) below) of this Release, subject to the terms and
provisions (including the form of and conditions required for full payment) of
the Participation Agreement and the Severance Plan. These payments will be
considered wages, subject to applicable withholdings and deductions.


b. Provided Employee is eligible for, and timely elects, COBRA continuation
coverage, the Company will pay the full amount of COBRA premiums as set forth in
Section 2(a)(3) of the Participation Agreement for a period of up to twelve (12)
total months, subject to the terms of the Participation Agreement and the Plan.


c.         Employee shall become vested in the stock options and equity
compensation awards to the extent shown on Exhibit A under the column entitled
"Shares Accelerated Pursuant to Severance Plan & Participation
Agreement,"pursuant to the terms of Section 2(a)




--------------------------------------------------------------------------------




(2) of the Participation Agreement. Following the Separation Date and taking
into account the vesting acceleration described in the foregoing sentence,
Employee

shall be vested in Employee's stock options and equity awards to the extent
shown on Exhibit A under the column entitled "Total Vested Shares as of
Separation Date'\ and Employee shall cease to vest in any further stock options
and equity compensation awards and all stock options and equity awards (whether
vested or unvested) will terminate pursuant to their terms.


By executing this Release, Employee consents to the acceleration of Employee's
options and equity awards to the extent described in Exhibit A and Employee
expressly acknowledges that Employee (1) will be responsible for paying to the
Company the amount of required tax withholding due as a result of the
acceleration of Employee's restricted stock unit awards and upon Employee's
exercise of certain stock options and (2) has consulted with his tax advisors
regarding these tax implications or has knowingly and voluntarily declined to do
so.


Except to the extent provided in this Section 2(c), the Employee's stock options
and restricted stock unit awards will continue to be subject to the terms and
conditions of the equity plans and stock option and restricted stock unit grant
notices and agreements under which they were granted, pursuant to which (1)
outstanding stock options and restricted stock unit awards that are not vested
as of the Separation Date (after taking into account the vesting acceleration
described above) will immediately terminate and (2) outstanding and unexercised
stock options that are vested as of the Separation Date (after taking into
account the vesting acceleration described above) will continue to be
exercisable for up to twelve (12) months following the Separation Date, subject
to earlier termination in the event of a change in control or corporate
transaction as set forth in the terms of the equity incentive plan under which
the equity awards were granted.


d. Employee acknowledges that he is not eligible for the severance benefits
described in this Section 2 in the absence of his execution and non-revocation
of this Release.


3.Rights Reserved. By executing this Release, Employee does not waive:


a.        Claims or rights Employee may have with respect to vested benefits
Employee has accrued under the Chimerix, Inc. 40l(k) Profit Sharing Plan &
Trust;


b.        Claims or rights Employee may have with respect to the stock options
and equity compensation awards listed on Exhibit A;


c.        Claims or rights Employee may have which arise after the date Employee
signs this Release, including those under the Age Discrimination in Employment
Act;


d.    COBRA rights Employee may have under any group health plan pursuant to
Code Section 4980B;




--------------------------------------------------------------------------------





e.
Rights Employee may have under the provisions of this Release; and



f.        Claims for indemnification under the Company's bylaws or other
corporate governance documents.


4.No Other Entitlements. Except for the compensation, monies and benefits
expressly set forth in Section 2 and the rights reserved under Section 3,
Employee acknowledges that he is not entitled to any other compensation, monies
or benefits from the Company, including but not limited to compensation for
vacation or other time off, bonuses, commissions, expense reimbursements, or
other forms of compensation or benefits, repayments of debts, or reimbursements
of expenses.


5.
General Release.



a.        By signing this Release, in consideration for the sums of money and
benefits Employee is eligible to receive under this Release, Employee, on behalf
of himself and his heirs, representatives, administrators, executors, successors
and assigns, hereby irrevocably and unconditionally releases, acquits, and
forever discharges to the fullest extent permitted by law, the Company and each
of its present and former divisions, parent companies, subsidiaries, affiliates,
predecessors, successors and assigns, and together with all present and former
benefit plans or policies, plan administrators, agents, directors, officers,
employees, owners, representatives and attorneys of all such entities or persons
and all persons acting by, through, under or in concert with any of them
(collectively referred to as the "Released Parties"), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney' s fees and costs), of any
nature whatsoever, known or unknown, which Employee now has, has had, or may
hereafter claim to have had against each or any of the Released Parties
resulting from or arising out of any matter, act, omission, cause or event
whatever that has previously occurred; except that Employee does not waive or
release rights reserved under Section 3 of this Release or rights or claims that
cannot be lawfully waived. Employee understands that by signing this Release and
accepting the sums of money and benefits described in this Release, Employee is
waiving any right to pursue any claim against any of the Released Parties for
payments or benefits of any kind (other than those expressly reserved in this
Release), as well as claims for back pay, severance pay, liquidated damages,
compensatory damages, punitive damages, or any other losses or other damages to
Employee or Employee's property resulting from any claimed violation of local,
state or federal law, including, for example (but not limited to), claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans With Disabilities Act, the Sarbanes-Oxley Act
of 2002, the Retaliatory Employment Discrimination Act, the Employee Retirement
Income Security Act of 1974, The Family Medical Leave Act, the Fair Labor
Standards Act, the North Carolina Wage and Hour Act, the North Carolina
Retaliatory Employment Discrimination Act, the Genetic Information
Nondiscrimination Act, the North Carolina Equal Employment Practices Act, the
North




--------------------------------------------------------------------------------





Carolina Persons with Disabilities Protection Act, all as amended, and claims
under any other federal, state or local law pertaining to Employee's employment
or the termination of his employment.


b.        This Release does not waive or interfere with any rights Employee may
have to file a charge with or participate in any investigation by a federal or
state administrative agency, provided, however, that Employee acknowledges and
agrees that he is not entitled to any personal recovery in any such agency
proceeding.


c.        Employee acknowledges that this Release applies both to known and
unknown claims that may exist between Employee and the Released Parties as of
the date he signs this Release. Employee expressly waives and relinquishes all
rights and benefits which Employee may have under any state or federal statute
or common law principle that would otherwise limit the effect of this Release to
claims known or suspected prior to the date Employee signs this Release, and
does so understanding and acknowledging the significance and consequences of
such specific waiver. Employee acknowledges that the benefits provided by the
Company under Section 2 of this Release are discretionary in nature and not
required of the Company in the absence of this Release and Employee's release of
claims herein, and constitute adequate consideration for the release.


d.        Employee represents that, as of the date of execution of this Release,
he has not filed with any agency or court any complaint or lawsuit against any
of the Released Parties (as defined in Section 5 of this Release), and to the
best of his knowledge, has no claim, cause of action or rights of actions
against the Company arising out of or in any way connected with his employment
with the Company.


e.        Employee agrees that he will not seek or apply for re-employment with
any of the Released Parties and Employee waives any right to re-employment or
reinstatement with the Company or any other Released Party. Employee
acknowledges that it is the general policy of the Company and its subsidiaries
not to re-employ individuals with whom it has entered into separation agreements
of this nature.


6.No Admission of Liability or Wrongdoing. This Release will not be used or
construed by any person or entity as an admission of liability or finding that
Employee's rights were in any way violated by any of the Released Parties, and
this Release may not be offered or received in evidence in any action or
proceeding as an admission of liability or wrongdoing on the part of the Company
or any other Released Party. Employee understands and agrees that the
consideration received herein is accepted by him as full and complete settlement
and compromise of any and all claims, asserted or unasserted, and the payment of
such consideration is not an admission of liability by the Company.


7.Confidentiality of Release. Employee shall keep the terms of this Release
strictly confidential and shall not disclose any information concerning the
terms of this Release or provide a copy of the same to anyone, except Employee's
immediate family and legal and




--------------------------------------------------------------------------------




financial advisors, who shall be bound to maintain the confidence of the terms
of this Release. If required by law to produce a copy of this Release or to make
such disclosure, Employee shall give the Company notice prior to such production
or disclosure.



8.No Knowledge of Wrongdoing Except as Reported. Employee represents and
promises that he has no knowledge of any violation of federal or state laws or
regulations except those, if any, which he has previously reported in writing to
the Company's Corporate Counsel.


9.Post-Termination Obligations. All payments and benefits to Employee under
Section 2 of this Release shall be subject to Employee's compliance with the
following provisions following the Separation Date:


a.        Assistance in Litigation. Employee shall, upon reasonable notice,
furnish such information and assistance to the Company as may reasonably be
required by the Company in connection with any litigation in which it is, or may
become, a party, and which arises out of facts and circumstances known to
Employee. The Company shall promptly reimburse Employee for his out-of-pocket
expenses incurred in connection with the fulfillment of her obligations under
this Section, provided that such expenses are incurred by Employee during her
lifetime and reimbursements are made no later than the end of the calendar year
following the calendar year in which the expense was incurred. The expenses
eligible for reimbursement under this paragraph shall not affect any expenses
eligible for reimbursement or in-kind benefits to be provided in any other year.
If Employee provides litigation assistance at the Company's request after the
Separation Date, then the Company shall compensate Employee for the time spent
in providing assistance at an hourly rate of $200.00 per hour, paid within 30
days following the calendar quarter in which the assistance was provided.
Employee's rights under this paragraph are not subject to liquidation or
exchange for any other benefit.


b.    Confidential Information. Employee remains bound by the obligations of the
Proprietary Information and Inventions Agreement that he executed with the
Company (the "PUA"). In addition, Employee agrees that he will promptly return
and deliver to the Company all documents, data and other materials and items in
her possession, custody or control, wherever located, that belong to the Company
and/or contain or reflect Confidential Information, including, but not limited
to, any and all keys, credit cards, security cards, computer software, disks,
data, records, notebooks, correspondence, customer or supplier lists, files,
forms, supplies or other documents or materials, in any form or format and
including, but not limited to, any printed versions or copies or other
recordings of such documents or materials, that have been provided or furnished
to Employee by the Company or its affiliates, or have been obtained or developed
or used by Employee during the performance of Employee's services for the
Company, or in connection with Employee's services or any other activities for
the Company. Employee agrees that prior to responding to any valid subpoena,
court order or other legal process which would require disclosure of
Confidential Information encompassed by this paragraph, he shall give the
Company prior written notice of the subpoena, court order




--------------------------------------------------------------------------------




or other legal process in sufficient time to afford the Company a reasonable
opportunity to challenge the subpoena, court order or other legal process.





c.    Noncompetition. Employee acknowledges that he remains bound by the
Non-Competition and Non-Solicitation provisions of Section 3 of the
Participation Agreement; provided however that the definition of "Competitive
Business", as set forth in the Participation Agreement, shall mean working on
the discovery, development, or commercialization of drugs or drug candidates in
the field of smallpox, and that the definition of "Restricted Period", as set
forth in the Participation Agreement, shall only be a period of 9 months from
the date of this Release.


d.    Failure to Comply. In the event that Employee shall fail to comply with
any provision of this Section 9, and such failure shall continue for ten (10)
days following delivery of notice thereof by the Company to Employee, all rights
of Employee and any person claiming under or through him to payments and
benefits under paragraphs (a) through (c) of Section 2 of this Release shall
thereupon terminate and no person shall be entitled thereafter to receive any
such payments or benefits. In addition to the foregoing and the remedies set
forth in the PIIA and Section 3 of the Participation Agreement:


i.    The amount, if any, payable to Employee after the Separation Date under
Section 2 shall be reduced, but not below zero, by the amount of any
remuneration earned by or payable to Employee as a result of a violation of the
restrictions in Section 3 of the Participation Agreement.




ii.    In the event of a breach or threatened breach by Employee of the
provisions of this Section or Section 3 of the Participation Agreement, the
Company shall have and may exercise any and all other rights and remedies
available to the Company at law or otherwise, including but not limited to
obtaining an injunction from a court of competent jurisdiction enjoining and
restraining Employee from committing such violation, and Employee hereby
consents to the issuance of such injunction.


10.Non-Disparagement. Employee agrees not to disparage the Company, including,
without limitation, making disparaging comments about the Company or releasing
or causing to be released information for the purpose of discrediting the
Company. The Company agrees to instruct its officers and directors not to
disparage Employee, including, without limitation, making disparaging comments
about Employee or releasing or causing to be released information for the
purpose of discrediting Employee.


11.Section 409A Compliance. To the extent applicable, the parties hereto intend
that the Severance Plan and this Release be exempt from, or if an exemption is
not available, comply with Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations and other guidance thereunder and any state law of
similar effect (collectively "Section 409A"). The




--------------------------------------------------------------------------------




parties hereby agree that this Release shall at all times be construed in a
manner to be exempt from, or if an exemption is not available, to comply with,
Section 409A. The parties also agree that in no event shall any payment required
to be made pursuant to this Release that is considered deferred compensation
within the meaning of Section 409A and is not otherwise exempt from the
provision thereof be accelerated in violation of Section 409A. The parties
further agree that any payment paid in connection with this Release pursuant to
the Participation Agreement and Severance Plan will be paid in accordance with
the provisions of Section 5 of the Severance Plan.



12.Taxes. The Company does not represent or guarantee that any particular
federal or state income, payroll or other tax treatment will result from this
Release or the compensation or benefits payable pursuant to this Release.
Executive is solely responsible for the proper tax reporting and timely payment
of any income tax or interest for which he is liable as a result of this Release
and the compensation or benefits payable pursuant to this Release.


13.No Attachment. No right to receive payments under this Release shall be
subject to set off, offset, anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.


14.
ADEA Acknowledgements. Employee acknowledges the following:



a.    Employee has been advised by the Company that this Release affects
important rights, and includes a release of any and all claims arising out of
any alleged violation of Employee's rights related to his employment with the
Company or any of its predecessors, including, but not limited to, any and all
claims Employee may have under the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C. § 621, et seq. Because this Release affects important
rights, Employee has been and is hereby advised in writing to consult with an
attorney prior to executing this Release;




b.    Employee is advised that he has at least forty-five (45) days to consider
this Release and Employee may take as much of that time as he wishes before
signing, except that Employee shall not execute this Release prior to the
Separation Date. If Employee decides to accept the benefits offered herein, he
must sign this Release and return it to Barbara Berg, Senior Director of Human
Resources at Chimerix, Inc., 2505 Meridian Parkway, Suite 100, Durham NC 27713
on or before June 25, 2019. By signing below, Employee acknowledges that he
received this Release on May 29, 2019; and


c.    Employee is advised that, if he signs this Release, he will have a period
of seven (7) days from the date of his acceptance to change his mind and revoke
this Release. IfEmployee decides to revoke this Release, then he should deliver
written notice to Barbara Berg, Senior Director of Human Resources at Chimerix,
Inc. within such 7-day period.









--------------------------------------------------------------------------------






None of the terms and conditions contained herein will be enforceable by the
parties hereto until the expiration of this 7-day period, and this Release will
become effective after such 7-day period has passed without Employee's
revocation of it (the "Effective Date").


d.    On the date that Employee received a copy of this Release, Employee also
received a description of:


1)
The class, unit, or group of individuals whose employment is being terminated as
part of the same employment termination program (if any), the eligibility
factors for this program, and any time limits applicable to the program; and



2)
The job titles and ages of all individuals covered under the termination program
and the ages of all individuals in the same job classification or organizational
unit who are not covered.





15.Miscellaneous. This Release shall be binding upon and inure to the benefit of
Employee, his assigns, heirs, executors, administrators, representatives, as
well as the predecessors, successors, purchasers and assigns of the Company.
Employee may not assign any of his rights or delegate any of his duties under
this Release. Except as preempted by federal law, this Release shall be governed
by and construed in accordance with the laws of the State of North Carolina,
without reference to its conflict of law provision. Any number of counterparts
of this Release may be signed and delivered, each of which shall be considered
an original and all of which, together, shall constitute one and the same
instrument.


16.Entire Agreement. This Release, with attachments, the PUA, the Participation
Agreement and the Severance Plan comprise the entire agreement and understanding
of the parties with respect to the subject matter, specifically including but
not limited to any terms and conditions of employment or the termination of
employment, and there are no agreements or understandings other than those
contained herein. Further, this Release is intended to be a binding contract
among the parties hereto and shall not be modified, except by writing signed by
both Employee and the Company. The provisions of this Release shall be deemed
severable, and the invalidity or unenforceability of any provision (or part
thereof) of this Release shall in no way affect the validity or enforceability
of any other provisions (or remaining part thereof).


EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL THE PROVISIONS OF THIS RELEASE. EMPLOYEE ACKNOWLEDGES THAT
EMPLOYEE HAS NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL,
WHICH IS NOT SET FORTH IN THIS DOCUMENT. EMPLOYEE FURTHER ACKNOWLEDGES THAT
EMPLOYEE IS ENTERING INTO THIS RELEASE VOLUNTARILY AND OF EMPLOYEE'S OWN FREE
WILL, WITHOUT ANY COERCION FROM ANY PERSON, INCLUDING THE COMPANY OR ANY OF ITS




--------------------------------------------------------------------------------




REPRESENTATIVES. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE FULLY AND COMPLETELY
UNDERSTANDS THE TERMS AND CONDITIONS OF THIS





EMPLOYEE'S OWN FREE WILL, WITHOUT ANY COERCION FROM ANY PERSON, INCLUDING THE
COMPANY OR ANY OF ITS REPRESENTATIVES. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE FULLY
AND COMPLETELY UNDERSTANDS THE TERMS AND CONDITIONS OF THIS RELEASE AND HAS
VOLUNTARILY AND KNOWINGLY AGREED TO SUCH TERMS AND CONDITIONS, INCLUDING ALL
RELEASES OF CLAIMS EMPLOYEE MAY HAVE AGAINST THE COMPANY OR ANY OF THE RELEASED
PARTIES, IN EXCHANGE FOR VALUABLE CONSIDERATION, THAT EMPLOYEE IS NOT OTHERWISE
ENTITLED TO RECEIVE.


IN WITNESS WHEREOF, the parties have executed this Release on this 6th day of


June, 2019.


EMPLOYEE:


/s/ Timothy Trost ___                        


Date: 6/5/2019



CHIMERIX, INC.
By: /s/ Michael Sherman                        
Name: Michael Sherman


Title: President and Chief Executive Officer






--------------------------------------------------------------------------------





EXHIBIT A


EMPLOYEE'S OUTSTANDING EQUITY AWARDS










Grant Date








Type of Award
Total Shares Underlying Outstanding Awards
Exercise Price per Share
Shares Vested as of Separation Date May 31, 2019
Shares Vested Accelerated Pursuant to Severance Plan
Total Vested Shares as of Seperation Date May 31,2019


07-Apr-2011


Options (ISO)


42,680
$2.35
127
0
127
07-Apr-2011
Options (NQ)
126,334
$2.35
78,334
0
78,334
28-Jan-2014
Options (ISO)
55,400
$18.75
44,734
0
44,734
28-Jan-2015
Options (ISO)
3,342
$39.41
3,342
0
3,342
28-Jan-2015
Options {NO)
61,658
$39.41
61,658
0
61,658
08-Jan-2016
Options (ISO)
9,495
$8.06
5,787
3,708
9,495
08-Jan-2016
Options (NQ)
168,505
$8.06
142,546
25,959
168,505
24-Jan-2017
Options (ISO)
13,746
$5.14
1
5,287
5,288
24-Jan-2017
Options (NQ)
37,004
$5.14
29,603
7,401
37,004
24-Jan-2017
Share Units (RSU)
25,375
$0.00
0
6,343
6,343
25-Jan-2018
Options (ISO)
24,205
$4.68
0
1,046
1,046
25-Jan-2018
Options (NQ)
117,545
$4.68
47,250
34,391
81,641
23-Jan-2019
Options (ISO)
39,428
$2.41
1
0
1
23-Jan-2019
Options (NQ)
136,572
$2.41
14,666
44,000
58,666
05-Feb-2019
Share Units (RSU)
100,000
$0.00
0
100,000
100,000

Total    961,289    428,049    228,135    656,184








For options granted on and after April 7, 2011, Employee has a 12 month post
termination exercise period.




TROST


